905 F.2d 1533Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Buster Alexander YANCEY, Jr, Plaintiff-Appellantv.Frank BULLOCK, Jr.;  Becky M. Strickland;  Smith, Patterson,Follin, Curtis, James & Harkavy, Attorneys;  Theressa Burns;Greta Evans;  Gloria Herring;  Bobby Lee Jones;  JaniceDenise Lambert;  John W. Stone, Jr.;  John A. Dusenbury,Jr.;  Sallie Stone;  Edwin Bryan;  J.W. Crabtree;  WillieHerring;  James Hegarty, Defendants-Appellees.
No. 90-7278.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1990.Decided May 18, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Richard C. Erwin, Chief District Judge.  (C/A No. 89-857)
Buster Alexander Yancey, Jr., appellant pro se.
M.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Buster Alexander Yancey, Jr. seeks to appeal the district court's order denying relief in his action alleging RICO violations and asserting claims under Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Yancey v. Bullock, C/A No. 89-857 (M.D.N.C. Jan. 8 and 24, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.